 Case
CS    1:18-cv-02397-PKC-RML
   Diistrict   Court        Document 84 Filed 10/24/18 Page
                                                       Jonas1 ofCaballero
                                                                 3 PageID #: 428
Eastern District of New York                              DIN# 18A3369
225 Cadman Plaza East                           Greene Corr. Facility
Brooklyn, NY 11201                                          P0 Box 975
                                            Coxsackie, NY 12051-5IL)
Oct. 19, 2018                                                      IN CLERçs OFFICE
                                                                  JS DiSTflIcj COU7T E.D.N.Y.
      Re: 18-CV-2397-PKC-RML
          Caballero v. City of New York, et al.                   *    UL                 *

Your Honor:                                              BROOKLYN OFFICE
I am in Itihe Plaintiff in the above-referenced matter. I am
writing in response to our phone conversation on or around Oct.
15, 2018. As we discussed, I am submitting this letter as a
list of names that I would like to strike from the complaint, in
an effort to expedite the discovery process and conserve court
and party resources.
The names of the defendants whom I would like to strike from the
above-referenced matter are:
1. Correctional Officers "John and Jane Doe" (who were hitherto
      unnamed).
2. Correctional Officer "John" Blue
3. Correctional Officer "Jane" Murdoch
4. Correctional Officer "John" Ren tus
5. Correctional Officer "John" Baker
6. Correctional Officer "John" Pagan
7. Correctional Officer "Jane" Taylor
8. Board of Cor rect ion Civilia n "Jane" Harris

Thank you for your attention to this matter!
P.S. I apologize for not providing couresy copies of this letter
as the copy machine here at Greene Correctional Facility has been
out of service for several days.

If the Clerk could be able to forward a copy of this letter to
Morgan C. McKinney, Esq., Asst. Corporation Counsel for Iffie City
of New York Law Dept, 100 Church St, New York, NY 10007, I would
be most grateful.


                                            Respectfully submitted,
                                           Jonas Caballero, M.Phil
                                            Plaintiff, Pr Se


Attn: Honorable Robert M. Levy
      US District Court Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
                                                       RD

                                                            [OCT 2 4 20161
                                                                                 BD
      Brooklyn, NY 11201                                          J1421_
                                                        PRO SE OFFICE
           Case 1:18-cv-02397-PKC-RML Document 84 Filed 10/24/18 Page 2 of 3 PageID #: 429
GREENE CORRECTIONAL FACILITY                                          GREENE           NEOPOST                   ,
P.O. BOX 975                                                            A              10/22/2018
COXSACKIE, NEW YORK 12051-0975

NAM E:   JO AA S
              .    c4iL(,y       DIN:   CO3NO ?
                                                               CORRECTIONAL FACILiTY                       041       ,




                                           A s.    bi#r* Cc,±
                                          EAAe, V YL

                                             Ohov'&b      Rokvi-
                                           Z2Sc



                                 t                CL:jj                 Il    I            li'liplijillillb;J!
                                           NEW YORK
             Case 1:18-cv-02397-PKC-RML Document 84 STATE
                                                     Filed 10/24/18 Page 3 of 3 PageID #: 430
                            DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
                                    OFFENDER CORRESPONDENCE PROGRAM

                            NAME:_(j)t5                      DIN:          Ct




Printed on Recycled Paper
